Title: From Alexander Hamilton to James McHenry, 2 January 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York January 2nd 1800
          
          During my stay at Philadela. I received a letter from the Secretary of State strongly recommending Mr Thomas Radcliffe a young man of education and fortune for an appointment in the Cavalry. I have no acquaintance with Mr Radcliffe but from the nature of the recommendation he is no doubt deserving; the appointment however which he may obtain cannot of course be higher than that of the youngest 2nd Lieutt.
          I have the honor to be Sir
          
            P.S. I write from memory having mislaid the note from the Secretary of State
          
          The Secretary at War— 
        